Case 1:18-cv-05088-JBS-KMW Document 40 Filed 04/03/19 Page 1 of 3 PageID: 611



                                                   [Dkt. Nos. 34 and 39]

                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

  KEVIN SMITH,
                        Plaintiff,

        v.                                Civil No. 18-5088-JBS-KMW
  BURLINGTON COUNTY, et al.,

                        Defendants.



                                   ORDER

      This matter having been brought before the Court by Justin C.

Bonus, Esquire, of Justin C. Bonus, Attorney at Law, counsel for

Plaintiff, Kevin Smith, for an Order allowing Gabriel P. Harvis,

Esquire, to appear and participate pro hac vice; and the Court

having considered the moving papers; and there being no opposition

to this application; and for good cause shown pursuant to Local

Rule 101.1(c), United States District Court for the District of

New Jersey;

      IT IS this 3rd day of April, 2019 hereby

      ORDERED that Gabriel P. Harvis, Esquire, a member of the Bar

of New York, be permitted to appear pro hac vice in the above-

captioned matter in the United States District Court for the

District of New Jersey pursuant to Local Rule 101.1(c); provided,

however, that all pleadings, briefs and other papers filed with



                                      1
Case 1:18-cv-05088-JBS-KMW Document 40 Filed 04/03/19 Page 2 of 3 PageID: 612



the Court shall be signed by Justin C. Bonus, Esquire, or another

attorney associated with Justin C. Bonus, Attorney at Law, who is

a member in good standing with the Bar of the Supreme Court of New

Jersey and the Bar of this Court, who shall be held responsible

for said papers and for the conduct of the case, and who shall be

present before the Court during all phases of this proceeding,

unless    expressly   excused   by   the   Court,   as   well   as   be   held

responsible for the conduct of the attorney admitted pro hac vice

pursuant to this Order; and it is further

      ORDERED that, pursuant to L. CIV. R. 101.1(c)(2), Gabriel P.

Harvis, Esquire, shall pay the annual fee to the New Jersey

Lawyers' Fund for Client Protection in accordance with New Jersey

Court Rule 1:28-2 within twenty (20) days from the date of the

entry of this Order, enclosing with payment a completed Form PHV-

15, which can be found at njcourtsonline.com; and it is further

      ORDERED that, pursuant to L. CIV. R. 101.1(c)(3), Gabriel P.

Harvis, Esquire, shall make a payment of $150.00 on each admission,

payable to the Clerk, United States District Court; and it is

further

      ORDERED that Gabriel P. Harvis, Esquire, shall be bound by

the General and Admiralty Rules of the United States District Court

for the District of New Jersey, including but not limited to the

provisions of Local Rule 103.1, Judicial Ethics and Professional




                                     2
Case 1:18-cv-05088-JBS-KMW Document 40 Filed 04/03/19 Page 3 of 3 PageID: 613



Responsibility, and Local Rule 104.1, Discipline of Attorneys; and

it is further

      ORDERED that, pursuant to L. CIV. R. 101.1(c)(4), Gabriel P.

Harvis, Esquire, shall be deemed to have agreed to take no fee in

any tort case in excess of the New Jersey Court Contingency Fee

Rule, Rule 1:21-7, as amended.

                                   s/ Karen M. Williams
                                   KAREN M. WILLIAMS
                                   United States Magistrate Judge

cc:   Hon. Renée Marie Bumb




                                     3
